Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 4, 7, 10, 13, 16, and 19 are amended
	- claims 2-3, 8-9, 14-15, and 20 are canceled
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 02/22/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding Claims 1-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant respectfully submits that there is no teaching or suggestion in Lu or Kim of these claim limitations. In particular, there is no teaching or suggestion of Applicant’s claimed: ... common downlink control information and user equipment-specific downlink control information, and in which amount indication information is used to indicate a maximum amount of common downlink control information and a maximum amount of user equipment-specific downlink control information... These elements are nowhere taught or suggested by the prior art of record.” on page 10, filed on 02/22/2021, with respect to Lu Foreign Patent CN102347919B (hereinafter “Lu”) and in view of Kim et al. US Pub 2014/0105158 (hereinafter “Kim”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Yang et al. US Pub 2014/0341143 (hereinafter “Yang”), and further in view of Zhi foreign patent CN102347919A (hereinafter “Zhi”). See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-7, 10-13, 16-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 4-7, 10-13, 16-19 recite the limitation “amount of downlink control information”. There is insufficient antecedent basis for this limitation in the claims. The term "amount" is vague and can be broadly interpreted in many possibilities.  In order to examine the claims based on merits, the Examiner will interpret “the amount of downlink control information” as the size/length of the downlink control information (DCI) as the claims do not provide any other definition.. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4-7, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US Pub 2014/0341143 (hereinafter “Yang”), and in view of Zhi foreign patent CN102347919A (hereinafter “Zhi”). 
Regarding claim 1 (Currently Amended)
Yang discloses an information transmission method (“a method for transmitting and receiving control Information” [0001]), wherein the method comprises:
generating amount indication information (“Referring to FIG. 5, the BS generates control information according to DCI format.  The BS may select one of a plurality of DCI formats (DCI formats 1, 2, .  . . , N) according to control information to be sent to a UE.” [0078]), wherein the amount indication information is used to indicate a maximum amount of downlink control information (Referring to FIG. 13, the UE is signaled the size of control information (e.g. DCI) through higher layer signaling (e.g. RRC signaling) (S1310).  The UE detects the control information by monitoring control channel (e.g. PDCCH) candidates having the same size determined based on the signaled control information size (S1320).” [0156]. Since the “DCI size” is signaled, it can be interpreted that the size of the “total/sum DCI” i.e. “maximum” amount of DCI is signaled.) wherein the downlink control information comes from at least one base station (“Referring to FIG. 5, the BS generates control information according to DCI format.” [0078]) and comprises at least one type of common downlink control information and user equipment-specific downlink control information (“TM-common DCI format and TM-dedicated DCI format” [0143-0152]; [0135]), and the amount indication information is used to indicate a maximum amount of common downlink control information and a maximum amount of user equipment-specific downlink control information (“Alternatively, a DCI format size or a resource assignment bandwidth size can be set through higher layer signaling according to method 3 in the case of TM-dedicated DCI format, whereas the method of setting a DCI format size to the DCI format size set in the CoMP PCell can be applied to the TM-common DCI format (e.g. 1A) (more specifically, TM-common DCI format (e.g. 1A) set in a common search space (CSS) in the case of CoMP PCell) in consideration of backward compatibility with other existing DCI formats, prevention of increase in the number of blind decoding operations and RRC reconfiguration.” [0152]. Since the “DCI size” is signaled, it can be interpreted that the size of the “total/sum DCI” i.e. “maximum” amount of DCI is signaled.); and
sending the amount indication information to user equipment (“Referring to FIG. 5, The BS may select one of a plurality of DCI formats (DCI formats 1, 2, .  . . , N) according to control information to be sent to a UE.” [0078]).
Yang discloses that the size of DCI can be interpreted as the generated amount of downlink control information being sent by a base station to an user equipment.
In an analogous art, Zhi explicitly discloses the indication of the maximum DCI (“The invention provides a blind detection method, which comprises the following steps: receiving a carrier which carries a physical downlink control channel (PDCCH), and acquiring a carrier indicator field (CIF) corresponding to the carrier from the carrier, wherein the CIF comprises three bits in all; determining the number N of downlink control information (DCI) needed to be detected according to the values of a second bit and a third bit of the acquired CIF; and carrying out blind detection, and ending the process of blind detection after N DCI is detected.” [Abstract] and furthermore “each user terminal (UE) maximum can be supported 5 member carriers (CC, Component Carrier) (up direction also is 5, and up direction and scheme according to the invention are irrelevant).Wherein, 4 carrier waves (Cross-CC) that member carrier is a cross scheduling; Its corresponding Downlink Control Information is carried on other member carrier; Correspondingly; 1 remaining member carrier promptly is used to carry the Downlink Control Information (DCI of the carrier wave of 4 cross schedulings; Downlink Control Information), certainly, also need carry the DCI of self.Specifically, each DCI is carried on the Physical Downlink Control Channel (PDCCH, Physical Downlink Control Channel), and PDCCH further is carried on the member carrier.Common in addition; Corresponding 3 DCI of each member carrier; Be provided with carrier wave indication territory (CIF) among one of them DCI; Comprise 3 bits altogether; According to the difference (0 or 1) of the value of each bit, CIF can show as 8 kinds of different values, in practical application; Can indicate above-mentioned 5 different member carriers as 000,001,010,011,100 through 5 kinds of values wherein. In the prior art; UE can obtain required DCI through carry out blind Detecting in the search volume; Said search volume comprises common search space (Common Search Space) and UE particular search space (UE-Specific Search Space); Wherein, The common search space is to all UE, and UE particular search space then is to be directed against particular UE.Table one is existing common search space and UE particular search space corresponding parameters.” Top of page 2).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method and device for receiving the size of control information through higher-layer signaling, to include Zhi’s blind detection method, in order to effectively minimize the number of blind decoding by specifying DCIs “In view of this, main purpose of the present invention is to provide a kind of blind checking method, can reduce probability of false detection and battery loss" Zhi [Summary of the Invention]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhi’s blind detection method into Yang’s method and device for receiving the size of control information through higher-layer signaling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4 (Currently Amended)
Yang, as modified by Zhi, previously discloses the method of claim 1, wherein 
Yang further discloses the amount indication information is used indicate a sum of a maximum amount of common downlink control information and a maximum amount of user equipment-specific downlink control information (Referring to FIG. 13, the UE is signaled the size of control information (e.g. DCI) through higher layer signaling (e.g. RRC signaling) (S1310).  The UE detects the control information by monitoring control channel (e.g. PDCCH) candidates having the same size determined based on the signaled control information size (S1320).” [0156]. Since the “DCI size” is signaled, it can be interpreted that the size of the “total/sum DCI” i.e. “maximum” amount of DCI is signaled.).

Regarding claim 5
Yang, as modified by Zhi, previously discloses the method of claim 4, wherein the sending the amount indication information to user equipment comprises: 
Yang further discloses sending the amount indication information to the user equipment using link layer signaling (“receive information about a control information size through higher layer signaling” [0005]).

Regarding claim 6
Yang, as modified by Zhi, previously discloses the method of claim 5, 
Yang further discloses wherein the link layer signaling comprises data link layer signaling or radio link layer signaling (“Preferably, the higher layer signaling corresponds to radio resource control (RRC) signaling.” [0010]).

Regarding claim 7 (Currently Amended)
Yang discloses an information transmission method (“a method for transmitting and receiving control Information” [0001]), wherein the method comprises:
receiving amount indication information (“Referring to FIG. 5, the BS generates control information according to DCI format.  The BS may select one of a plurality of DCI formats (DCI formats 1, 2, .  . . , N) according to control information to be sent to a UE.” [0078]), wherein the amount indication information is used to indicate a maximum amount of downlink control information (Referring to FIG. 13, the UE is signaled the size of control information (e.g. DCI) through higher layer signaling (e.g. RRC signaling) (S1310).  The UE detects the control information by monitoring control channel (e.g. PDCCH) candidates having the same size determined based on the signaled control information size (S1320).” [0156]. Since the “DCI size” is signaled, it can be interpreted that the size of the “total/sum DCI” i.e. “maximum” amount of DCI is signaled.); and
receiving downlink control information based on the amount indication information (“operation of a UE to attempt to decode received PDCCH candidates according to DCI format.  This is referred to as blind decoding or blind detection.” [0083]), wherein the downlink control information comes from at least one base station (“Referring to FIG. 5, The BS may select one of a plurality of DCI formats (DCI formats 1, 2, .  . . , N) according to control information to be sent to a UE.” [0078]) and comprises at least one type of common downlink control information and user equipment-specific downlink control information (“TM-common DCI format and TM-dedicated DCI format” [0143-0152]; [0135]), and the amount indication information is used to indicate a maximum amount of common downlink control information and a maximum amount of user equipment-specific downlink control information (“Alternatively, a DCI format size or a resource assignment bandwidth size can be set through higher layer signaling according to method 3 in the case of TM-dedicated DCI format, whereas the method of setting a DCI format size to the DCI format size set in the CoMP PCell can be applied to the TM-common DCI format (e.g. 1A) (more specifically, TM-common DCI format (e.g. 1A) set in a common search space (CSS) in the case of CoMP PCell) in consideration of backward compatibility with other existing DCI formats, prevention of increase in the number of blind decoding operations and RRC reconfiguration.” [0152]. Since the “DCI size” is signaled, it can be interpreted that the size of the “total/sum DCI” i.e. “maximum” amount of DCI is signaled.).
Yang discloses that the size of DCI can be interpreted as the generated amount of downlink control information being sent by a base station to an user equipment.
In an analogous art, Zhi explicitly discloses the indication of the maximum DCI (“The invention provides a blind detection method, which comprises the following steps: receiving a carrier which carries a physical downlink control channel (PDCCH), and acquiring a carrier indicator field (CIF) corresponding to the carrier from the carrier, wherein the CIF comprises three bits in all; determining the number N of downlink control information (DCI) needed to be detected according to the values of a second bit and a third bit of the acquired CIF; and carrying out blind detection, and ending the process of blind detection after N DCI is detected.” [Abstract] and furthermore “each user terminal (UE) maximum can be supported 5 member carriers (CC, Component Carrier) (up direction also is 5, and up direction and scheme according to the invention are irrelevant).Wherein, 4 carrier waves (Cross-CC) that member carrier is a cross scheduling; Its corresponding Downlink Control Information is carried on other member carrier; Correspondingly; 1 remaining member carrier promptly is used to carry the Downlink Control Information (DCI of the carrier wave of 4 cross schedulings; Downlink Control Information), certainly, also need carry the DCI of self.Specifically, each DCI is carried on the Physical Downlink Control Channel (PDCCH, Physical Downlink Control Channel), and PDCCH further is carried on the member carrier.Common in addition; Corresponding 3 DCI of each member carrier; Be provided with carrier wave indication territory (CIF) among one of them DCI; Comprise 3 bits altogether; According to the difference (0 or 1) of the value of each bit, CIF can show as 8 kinds of different values, in practical application; Can indicate above-mentioned 5 different member carriers as 000,001,010,011,100 through 5 kinds of values wherein. In the prior art; UE can obtain required DCI through carry out blind Detecting in the search volume; Said search volume comprises common search space (Common Search Space) and UE particular search space (UE-Specific Search Space); Wherein, The common search space is to all UE, and UE particular search space then is to be directed against particular UE.Table one is existing common search space and UE particular search space corresponding parameters.” Top of page 2).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method and device for receiving the size of control information through higher-layer signaling, to include Zhi’s blind detection method, in order to effectively minimize the number of blind decoding by specifying DCIs “In view of this, main purpose of the present invention is to provide a kind of blind checking method, can reduce probability of false detection and battery loss" Zhi [Summary of the Invention]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhi’s blind detection method into Yang’s method and device for receiving the size of control information through higher-layer signaling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10 (Currently Amended)
The method of claim 7, wherein the amount indication information is used to indicate a sum of a maximum amount of common downlink control information and a maximum amount of user equipment-specific downlink control information.
The scope and subject matter of method claim 10 is similar to the method as claimed in claim 4. Therefore method claim 10 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 11
The method of claim 7, wherein the receiving amount indication information comprises: receiving the amount indication information using link layer signaling.
The scope and subject matter of method claim 11 is similar to the method as claimed in claim 5. Therefore method claim 11 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 12
The method of claim 11, wherein the link layer signaling comprises data link layer signaling or radio link layer signaling.
The scope and subject matter of method claim 12 is similar to the method as claimed in claim 6. Therefore method claim 12 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 13 (Currently Amended)
Yang discloses an information transmission apparatus (e.g. “BS110” in Fig. 14; [0178]), wherein the apparatus comprises:
a generation module (“processor 112” in Fig. 14; [0178]), configured to generate amount indication information, wherein the amount indication information is used to indicate a maximum amount of downlink control information, wherein the downlink control information comes from at least one base station and comprises at least one type of common downlink control information and user equipment-specific downlink control information, and the amount indication information is used to indicate a maximum amount of common downlink control information and a maximum amount of user equipment-specific downlink control information (as aforementioned in claim 1 discussion); and
a sending module (“radio frequency (RF) unit 116” in Fig. 14; [0178]), configured to send the amount indication information to user equipment (as aforementioned in claim 1 discussion).
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 13 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 16 (Currently Amended)
The apparatus of claim 13, wherein the amount indication information is used to indicate a sum of a maximum amount of common downlink control information and a maximum amount of user equipment-specific downlink control information.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 16 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 17
The apparatus of claim 13, wherein the sending module is configured to send the amount indication information to the user equipment using link layer signaling.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 17 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 18
The apparatus of claim 17, wherein the link layer signaling comprises data link layer signaling or radio link layer signaling.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 18 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 19 (Currently Amended)
Yang discloses an information transmission apparatus (i.e. “UE 120” in Fig. 14; [0178]), wherein the apparatus comprises:
a first receiving module (i.e. “RF unit 126” in Fig. 14; [0178]), configured to receive amount indication information, wherein the amount indication information is used to indicate a maximum amount of downlink control information (as aforementioned in claim 7 discussion); and
a second receiving module (i.e. “processor 122” in Fig. 14; [0178]), configured to receive downlink control information based on the amount indication information, wherein the downlink control information comes from at least one base station (i.e. “BS 110” in Fig. 14; [0178])and comprises at least one type of common downlink control information and user equipment-specific downlink control information, and the amount indication information is used to indicate a maximum amount of common downlink control information and a maximum amount of user equipment-specific downlink control information (as aforementioned in claim 7 discussion).
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 19 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411